 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9
     ARRINGTON OLIVER,             ) Case No. CV 19-7421-AB (JPR)
10                                 )
                     Petitioner,   )
11                                 )          J U D G M E N T
                v.                 )
12                                 )
     L.J. MULISNIC, Warden,        )
13                                 )
                     Respondent.   )
14                                 )
15
16       Pursuant to the Order Denying Petition and Dismissing Action,
17 IT IS HEREBY ADJUDGED that this action is dismissed.
18
19
20 DATED: October 22, 2019
                               ANDRÉ BIROTTE JR.
21                             U.S. DISTRICT JUDGE
22
23
24
25
26
27
28
